
	
		II
		110th CONGRESS
		1st Session
		S. 970
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2007
			Mr. Smith (for himself,
			 Mr. Durbin, Mr.
			 Lautenberg, Mr. Coleman,
			 Mr. Lieberman, Mr. Brownback, Mr.
			 Bayh, Mr. Kyl,
			 Mr. Thune, Ms.
			 Mikulski, and Mr. Menendez)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To impose sanctions on Iran and on other countries for
		  assisting Iran in developing a nuclear program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Iran Counter-Proliferation Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)For more than 20
			 years, Iran has pursued a secret nuclear program that is intended to produce a
			 nuclear weapons capability for Iran.
			(2)The Government of
			 Iran has consistently misled the United Nations, the International Atomic
			 Energy Agency, and the United States as to the objectives and scope of its
			 nuclear activities.
			(3)Iran has refused
			 to comply with United Nations Security Council Resolution 1737, adopted on
			 December 23, 2006, which called for the suspension of all enrichment-related
			 and reprocessing activities and is advancing work at its largest nuclear
			 facility.
			(4)The International
			 Atomic Energy Agency is unable to verify the absence of undeclared nuclear
			 material and activities in Iran and its Director-General has stated that Iran
			 could be 6 months to a year away from acquiring the material necessary to make
			 a nuclear weapon.
			(5)An Iranian
			 nuclear weapons capability poses a grave threat to the security of the United
			 States and its allies around the world.
			(6)It is in the
			 national security interests of the United States to prevent Iran from acquiring
			 a nuclear weapons capability.
			(7)The United States
			 should use all political, economic, and diplomatic tools at its disposal to
			 prevent Iran from acquiring a nuclear weapons capability.
			(8)Nothing in this
			 Act should be construed as giving the President the authority to use military
			 force against Iran.
			3.Sense of
			 CongressThe following is the
			 sense of Congress:
			(1)The United States
			 should pursue vigorously all measures in the international financial sector to
			 restrict Iran's ability to conduct international financial transactions,
			 including prohibiting banks in the United States from handling indirect
			 transactions with Iran’s state-owned banks and prohibiting financial
			 institutions that operate in United States currency from engaging in dollar
			 transactions with Iranian institutions.
			(2)The United States
			 Trade Representative or any other Federal official should not take any action
			 that would extend preferential trade treatment to, or lead to the accession to
			 the World Trade Organization of, any country that is determined by the
			 Secretary of State to offer government-backed export credit guarantees to
			 companies that invest in Iran or any country in which the government owns or
			 partially owns an entity that invests in Iran.
			(3)Iran should
			 comply fully with its obligations under United Nations Security Council
			 Resolution 1737, and any subsequent United Nations resolutions related to
			 Iran's nuclear program, and in particular the requirement to suspend without
			 delay all enrichment-related and reprocessing activities, including research
			 and development, and all work on all heavy water-related nuclear activities,
			 including research and development.
			(4)The United
			 Nations Security Council should take further measures beyond Resolution 1737 to
			 tighten sanctions on Iran, including preventing new investment in Iran's energy
			 sector, as long as Iran fails to comply with the international community's
			 demand to halt its nuclear enrichment campaign.
			(5)The United States
			 should encourage foreign governments to direct state-owned entities to cease
			 all investment in Iran's energy sector and all imports to and exports from Iran
			 of refined petroleum products and to persuade, and, where possible, require
			 private entities based in their territories to cease all investment in Iran's
			 energy sector and all imports to and exports from Iran of refined petroleum
			 products.
			(6)Administrators of
			 Federal and State pension plans should divest all assets or holdings from
			 foreign companies and entities that have invested or invest in the future in
			 Iran’s energy sector.
			(7)Iranian
			 state-owned banks should not be permitted to use the banking system of the
			 United States.
			(8)The Secretary of
			 State should designate the Iranian Revolutionary Guards as a Foreign Terrorist
			 Organization under section 219 of the Immigration and Nationality Act (8 U.S.C.
			 1189) and the Secretary of the Treasury should place the Iranian Revolutionary
			 Guards on the list of Specially Designated Global Terrorists under Executive
			 Order 13224 (66 Fed. Reg. 186; relating to blocking property and prohibiting
			 transactions with persons who commit, threaten to commit, or support
			 terrorism).
			4.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees has the meaning given that term in section 14(2) of the Iran
			 Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
			(2)InvestmentThe
			 term investment has the meaning given that term in section 14(9)
			 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701
			 note).
			(3)Iranian
			 diplomats and representatives of other government and military or
			 quasi-governmental institutions of IranThe term Iranian
			 diplomats and representatives of other government and military or
			 quasi-governmental institutions of Iran has the meaning given that term
			 in section 14(11) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50
			 U.S.C. 1701 note).
			(4)Family
			 memberThe term family member means, with respect to
			 an individual, the spouse, children, grandchildren, or parents of the
			 individual.
			5.Clarification
			 and expansion of definitions
			(a)PersonSection
			 14(13)(B) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701
			 note) is amended—
				(1)by inserting
			 financial institution, insurer, underwriter, guarantor, and other
			 business organization, including any foreign subsidiary, parent, or affiliate
			 of the foregoing, after trust,; and
				(2)by inserting
			 , such as an export credit agency before the semicolon.
				(b)Petroleum
			 resourcesSection 14(14) of the Iran Sanctions Act of 1996
			 (Public Law 104–172; 50 U.S.C. 1701 note) is amended by striking
			 petroleum and natural gas resources and inserting
			 petroleum, petroleum by-products, liquefied natural gas, oil or
			 liquefied natural gas, oil or liquefied natural gas tankers, and products used
			 to construct or maintain pipelines used to transport oil or liquefied natural
			 gas.
			6.Russia nuclear
			 cooperation
			(a)In
			 generalNotwithstanding any other provision of law, and in
			 addition to any other sanction in effect, beginning on the date that is 15 days
			 after the date of the enactment of this Act, the policies described in
			 subsection (b) shall apply with respect to Russia, unless the President makes a
			 certification to Congress described in subsection (c).
			(b)PoliciesThe
			 policies described in this subsection are the following:
				(1)AgreementsThe
			 United States may not enter into an agreement for cooperation with Russia
			 pursuant to section 123 of the Atomic Energy Act (42 U.S.C. 2153).
				(2)Licenses to
			 export nuclear material, facilities, or componentsThe United
			 States may not issue a license to export directly or indirectly to Russia any
			 nuclear material, facilities, components, or other goods, services, or
			 technology that would be subject to an agreement under section 123 of the
			 Atomic Energy Act (42 U.S.C. 2153).
				(3)Transfers of
			 nuclear material, facilities, or componentsThe United States may
			 not approve the transfer or retransfer directly or indirectly to Russia of any
			 nuclear material, facilities, components, or other goods, services, or
			 technology that would be subject to an agreement under section 123 of the
			 Atomic Energy Act (42 U.S.C. 2153).
				(c)CertificationThe
			 certification described in this subsection means a certification made by the
			 President to Congress on or after the date that is 15 days after the date of
			 the enactment of this Act that the President has determined that—
				(1)Russia has
			 suspended all nuclear assistance to Iran and all transfers of advanced
			 conventional weapons and missiles to Iran; or
				(2)Iran has
			 completely, verifiably, and irreversibly dismantled all nuclear
			 enrichment-related and reprocessing-related programs.
				(d)Termination of
			 policiesThe policies described in subsection (b) shall remain in
			 effect until such time as the President makes the certification to Congress
			 described in subsection (c).
			7.Economic
			 Sanctions relating to Iran
			(a)In
			 generalNotwithstanding any other provision of law, and in
			 addition to any other sanction in effect, beginning on the date that is 15 days
			 after the date of the enactment of this Act, the economic sanctions described
			 in subsection (b) shall apply with respect to Iran, unless the President makes
			 a certification to Congress described in subsection (c).
			(b)SanctionsThe
			 sanctions described in this subsection are the following:
				(1)Prohibition on
			 importsNo article that is grown, produced, or manufactured in
			 Iran may be imported directly or indirectly into the United States.
				(2)Prohibition on
			 exports
					(A)In
			 generalExcept as provided in subparagraph (B), no article that
			 is the growth, product, or manufacture of the United States may be exported
			 directly or indirectly to Iran.
					(B)Exception for
			 food and medicineThe prohibition in subparagraph (A) does not
			 apply to exports to Iran of food and medicine grown, produced, or manufactured
			 in the United States.
					(3)Accession to
			 WTOThe United States Trade Representative or any other Federal
			 official may not take any action that would extend preferential trade treatment
			 to, or lead to the accession to the World Trade Organization of—
					(A)Iran; or
					(B)any other country
			 that is determined by the Secretary of State to be—
						(i)engaged in
			 nuclear cooperation with Iran, including the transfer or sale of any item,
			 material, goods, or technology that can contribute to uranium enrichment or
			 nuclear reprocessing activities of Iran; or
						(ii)contributing to
			 the ballistic missile programs of Iran.
						(4)Freezing
			 assets
					(A)In
			 generalAt such time as the United States has access to the names
			 of Iranian diplomats and representatives of other government and military or
			 quasi-governmental institutions of Iran, the President shall take such action
			 as may be necessary to freeze immediately the funds and other assets belonging
			 to anyone so named, the family members of those so named, and any associates of
			 those so named to whom assets or property of those so named were transferred on
			 or after January 1, 2007. The action described in the preceding sentence
			 includes requiring any United States financial institution that holds funds and
			 assets of a person so named to report promptly to the Office of Foreign Assets
			 Control information regarding such funds and assets.
					(B)Asset reporting
			 requirementNot later than 14 days after a decision is made to
			 freeze the property or assets of any person under this paragraph, the President
			 shall report the name of such person to the appropriate congressional
			 committees.
					(5)United States
			 Government contractsThe United States Government may not
			 procure, or enter into a contract for the procurement of, any goods or services
			 from a person that meets the criteria for the imposition of sanctions under
			 section 5(a) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C.
			 1701 note).
				(c)Certification
			 describedThe certification described in this subsection means a
			 certification made by the President to Congress beginning on the date that is
			 15 days after the date of the enactment of this Act that the President has
			 determined that Iran has completely, verifiably, and irreversibly dismantled
			 all nuclear enrichment-related and reprocessing-related programs.
			(d)Termination of
			 sanctionsThe sanctions described in subsection (b) shall remain
			 in effect until such time as the President makes the certification to Congress
			 described in subsection (c).
			8.Liability of
			 parent companies for violations of sanctions by foreign entities
			(a)In
			 GeneralIn any case in which an entity engages in an act outside
			 the United States that, if committed in the United States or by a United States
			 person, would violate the provisions of Executive Order 12959 (60 Fed. Reg. 89)
			 or Executive Order 13059 (62 Fed. Reg. 162), or any other prohibition on
			 transactions with respect to Iran imposed under the authority of the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the
			 parent company of the entity shall be subject to the penalties for the act to
			 the same extent as if the parent company had engaged in the act.
			(b)ApplicabilitySubsection
			 (a) shall not apply to a parent company of an entity on which the President
			 imposed a penalty for a violation described in subsection (a) that was in
			 effect on the date of the enactment of this Act if the parent company divests
			 or terminates its business with such entity not later than 90 days after such
			 date of enactment.
			(c)DefinitionsIn
			 this section:
				(1)EntityThe
			 term entity means a partnership, association, trust, joint
			 venture, corporation, or other organization.
				(2)Parent
			 companyThe term parent company means an entity that
			 is a United States person and—
					(A)the entity owns,
			 directly or indirectly, more than 50 percent of the equity interest by vote or
			 value in another entity;
					(B)board members or
			 employees of the entity hold a majority of board seats of another entity;
			 or
					(C)the entity
			 otherwise controls or is able to control the actions, policies, or personnel
			 decisions of another entity.
					(3)United States
			 personThe term United States person means—
					(A)a natural person
			 who is a citizen of the United States or who owes permanent allegiance to the
			 United States; and
					(B)an entity that is
			 organized under the laws of the United States, any State or territory thereof,
			 or the District of Columbia, if natural persons described in subparagraph (A)
			 own, directly or indirectly, more than 50 percent of the outstanding capital
			 stock or other beneficial interest in such entity.
					9.Elimination of
			 certain tax incentives for oil companies investing in Iran
			(a)In
			 generalSubsection (h) of
			 section 167 of the Internal Revenue Code of 1986 (relating to amortization of
			 geological and geophysical expenditures) is amended by adding at the end the
			 following new paragraph:
				
					(6)Denial when Iran
				sanctions in effect
						(A)In
				generalIf sanctions are
				imposed under section 5(a) of the Iran Sanctions Act of 1996 or section 7 of
				the Iran Counter-Proliferation Act of 2007 (relating to sanctions with respect
				to the development of petroleum resources of Iran) on any member of an expanded
				affiliated group the common parent of which is a foreign corporation, paragraph
				(1) shall not apply to any expense paid or incurred by any such member in any
				period during which the sanctions are in effect.
						(B)Expanded
				affiliated groupFor purposes
				of subparagraph (A), the term expanded affiliated group means an
				affiliated group as defined in section 1504(a), determined—
							(i)by substituting
				more than 50 percent for at least 80 percent each
				place it appears, and
							(ii)without regard to
				paragraphs (2), (3), and (4) of section
				1504(b).
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to expenses
			 paid or incurred on or after January 1, 2007.
			10.World Bank
			 loans to Iran
			(a)ReportNot
			 later than 180 days after the date of the enactment of this Act, and every 180
			 days thereafter, the Secretary of the Treasury shall submit to the appropriate
			 congressional committees a report on—
				(1)the number of
			 loans provided by the World Bank to Iran;
				(2)the dollar amount
			 of such loans; and
				(3)the voting record
			 of each member of the World Bank on such loans.
				(b)Reduction of
			 contribution of the United StatesThe President shall reduce the
			 total amount otherwise payable on behalf of the United States to the World Bank
			 for fiscal year 2008 and each fiscal year thereafter by an amount that bears
			 the same ratio to the total amount otherwise payable as—
				(1)the total of the
			 amounts provided by the Bank to entities in Iran, and for projects and
			 activities in Iran, in the preceding fiscal year, bears to
				(2)the total of the
			 amounts provided by the Bank to all entities, and for all projects and
			 activities, in the preceding fiscal year.
				(c)Allocation of
			 amounts not contributed to the World BankThere is authorized to
			 be appropriated to the United States Agency for International Development for
			 fiscal year 2008 and each fiscal year thereafter an amount equal to the
			 revenues made available as a result of the application of subsection (b). Funds
			 appropriated pursuant to this subsection shall be made available for the Child
			 Survival and Health Programs Fund to carry out programs relating to maternal
			 and child health, vulnerable children, and infectious diseases other than
			 HIV/AIDS.
			11.Increased
			 capacity for efforts to combat unlawful or terrorist financing
			(a)FindingsThe work of the Office of Terrorism and
			 Financial Intelligence of the Department of Treasury, which includes the Office
			 of Foreign Assets Control and the Financial Crimes Enforcement Center, is
			 critical to ensuring that the international financial system is not used for
			 purposes of supporting terrorism and developing weapons of mass
			 destruction.
			(b)AuthorizationThere is authorized to be appropriated to
			 the Secretary of the Treasury for the Office of Terrorism and Financial
			 Intelligence—
				(1)$59,466,000 for fiscal year 2008;
			 and
				(2)such sums as may be necessary for each of
			 the fiscal years 2009 and 2010.
				(c)Authorization
			 amendmentSection 310(d)(1) of title 31, United States Code, is
			 amended by striking such sums as may be necessary for fiscal years 2002,
			 2003, 2004, and 2005 and inserting $85,844,000 for fiscal year
			 2008 and such sums as may be necessary for each of the fiscal years 2009 and
			 2010.
			12.National
			 Intelligence Estimate on IranAs required under section 1213 of the John
			 Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2422), the Director of National Intelligence shall submit to
			 Congress an updated, comprehensive National Intelligence Estimate on
			 Iran.
		13.Exchange
			 programs with the people of Iran
			(a)Sense of
			 CongressIt is the sense of
			 Congress that the United States should seek to enhance its friendship with the
			 people of Iran, particularly by identifying young people of Iran to come to the
			 United States under United States exchange programs.
			(b)Exchange programs
			 authorizedThe President is
			 authorized to carry out exchange programs with the people of Iran, particularly
			 the young people of Iran. Such programs shall be carried out to the extent
			 practicable in a manner consistent with the eligibility for assistance
			 requirements specified in section 302(b) of the Iran Freedom Support Act
			 (Public Law 109–293; 120 Stat. 1348).
			(c)AuthorizationOf the amounts available under the heading
			 Educational and Cultural Exchange Programs, under the heading
			 Administration of Foreign Affairs, under title IV of the
			 Science, State, Justice, Commerce, and Related Agencies Appropriations Act,
			 2006 (Public Law 109–108; 119 Stat. 2321), there is authorized to be
			 appropriated to the President to carry out this section $10,000,000 for fiscal
			 year 2008.
			14.Radio
			 Broadcasting to IranThe
			 Broadcasting Board of Governors shall devote a greater proportion of the
			 programming of the Radio Farda service to programs offering news and analysis
			 to further the open communication of information and ideas to Iran.
		15.International
			 Regime for the Assured Supply of Nuclear Fuel for Peaceful Means
			(a)Sense of
			 CongressIt is the sense of Congress that—
				(1)the Concept for a
			 Multilateral Mechanism for Reliable Access to Nuclear Fuel, proposed by the
			 United States, France, the Russian Federation, the Federal Republic of Germany,
			 the United Kingdom, and the Netherlands on May 31, 2006, is welcome and should
			 be expanded upon at the earliest possible opportunity;
				(2)the proposal by
			 the Government of the Russian Federation to bring one of its uranium enrichment
			 facilities under international management and oversight is also a welcome
			 development and should be encouraged by the United States;
				(3)the offer by the
			 Nuclear Threat Initiative (NTI) of $50,000,000 in funds to support the creation
			 of an international nuclear fuel bank by the International Atomic Energy Agency
			 (IAEA) is also welcome, and the United States and other member states of the
			 IAEA should pledge collectively at least an additional $100,000,000 in matching
			 funds to fulfill the NTI proposal; and
				(4)the Global
			 Nuclear Energy Partnership, initiated by President Bush in January 2006, is
			 intended to provide a reliable fuel supply throughout the fuel cycle and
			 promote the nonproliferation goals of the United States.
				(b)PolicyIt
			 is the policy of the United States to support the establishment of an
			 international regime for the assured supply of nuclear fuel for peaceful means
			 under a multilateral authority, such as the International Atomic Energy
			 Agency.
			(c)Contributions
			 to IAEA
				(1)In
			 generalSubject to the requirements of paragraph (2), the
			 President is authorized to make voluntary contributions on a grant basis to the
			 International Atomic Energy Agency (referred to in this subsection as the
			 IAEA) for the purpose of supporting the establishment of an
			 international nuclear fuel bank to maintain a reserve of low-enriched uranium
			 for the production of reactor fuel to provide to eligible countries in the case
			 of a disruption in the supply of reactor fuel by normal market
			 mechanisms.
				(2)Requirements
			 for contributionsBefore making a contribution under paragraph
			 (1), the President shall certify to the Committee on Foreign Affairs of the
			 House of Representatives and the Committee on Foreign Relations of the Senate
			 that—
					(A)the IAEA has
			 received pledges in a total amount of not less than $100,000,000 from other
			 governments or entities for the purpose of supporting the establishment of the
			 international nuclear fuel bank referred to in paragraph (1);
					(B)the international
			 nuclear fuel bank referred to in paragraph (1) will be under the oversight of
			 the IAEA or another multilateral authority; and
					(C)the international
			 nuclear fuel bank will provide nuclear reactor fuel to a country only
			 if—
						(i)at the time of
			 the request for nuclear reactor fuel, the country is in full compliance with
			 its IAEA safeguards agreement and has an additional protocol for safeguards in
			 force;
						(ii)in the case of a
			 country that at any time prior to the request for nuclear reactor fuel has been
			 determined to be in noncompliance with its IAEA safeguards agreement, the IAEA
			 Board of Governors determines that the country has taken all necessary actions
			 to satisfy any concerns of the IAEA Director General regarding the activities
			 that led to the prior determination of noncompliance;
						(iii)the country
			 agrees to use the nuclear reactor fuel in accordance with its IAEA safeguards
			 agreement; and
						(iv)the country does
			 not operate uranium enrichment or spent-fuel reprocessing facilities of any
			 scale.
						(3)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $50,000,000 to carry out this section for fiscal year 2008. Amounts
			 appropriated for this section are authorized to remain available until
			 September 30, 2010.
				16.Reporting
			 Requirements
			(a)Foreign
			 investment in IranNot later than 180 days after the date of the
			 enactment of this Act, and every 180 days thereafter, the Secretary of the
			 Treasury shall submit to the appropriate congressional committees a report
			 on—
				(1)any foreign
			 investments made in Iran’s energy sector since January 1, 2007; and
				(2)the determination
			 of the President on whether each such investment qualifies as a sanctionable
			 offense under section 5(a) of the Iran Sanctions Act of 1996 (Public Law
			 104–172; 50 U.S.C. 1701 note).
				(b)Investment by United States companies in
			 IranNot later than 180 days
			 after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of the Treasury shall report to the appropriate congressional
			 committees the names of persons that have operations or conduct business in the
			 United States that have invested in Iran and the dollar amount of each such
			 investment.
			(c)Investment by
			 Federal thrift savings plan in IranNot later than 180 days after
			 the date of the enactment of this Act, and annually thereafter, the Executive
			 Director of the Federal Retirement Thrift Investment Board shall report to the
			 appropriate congressional committees on any investment in entities that invest
			 in Iran from the Thrift Savings Fund established under section 8437 of title 5,
			 United States Code.
			(d)List of
			 designated foreign terrorist organizationsNot later than 180
			 days after the date of the enactment of this Act, the Secretary of State and
			 the Secretary of the Treasury shall report to the appropriate congressional
			 committees on the efforts of the Secretary of State and the Secretary of the
			 Treasury to place the Iranian Revolutionary Guards on the list of designated
			 Foreign Terrorist Organizations under section 219 of the Immigration and
			 Nationality Act (8 U.S.C. 1189) and the list of Specially Designated Global
			 Terrorists under Executive Order 13224 (66 Fed. Reg. 186; relating to blocking
			 property and prohibiting transactions with persons who commit, threaten to
			 commit, or support terrorism).
			(e)Establishment
			 of international regimeNot later than 180 days after the date of
			 the enactment of this Act, the President shall submit to the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate a report on the activities of the United States to
			 support the establishment of an international regime for the assured supply of
			 nuclear fuel for peaceful means under a multilateral authority, such as the
			 International Atomic Energy Agency.
			(f)Export
			 creditsNot later than 90 days after the date of the enactment of
			 this Act, and every 90 days thereafter, the Secretary of the Treasury shall
			 report to the appropriate congressional committees on the export credits issued
			 by foreign banks to persons investing in the energy sector of Iran, and any
			 fines, restrictions, or other actions taken by the President to discourage or
			 prevent the issuance of such export credits.
			
